IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


D.A.C.,                                    : No. 237 MAL 2016
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
            v.                             :
                                           :
                                           :
J.E.H.,                                    :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.